IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                             Chief Judge Wiley Y. Daniel

Civil Action No. 10-cv-00263-WYD-KMT

WILDEARTH GUARDIANS,

       Plaintiff,

v.

KEN SALAZAR, in his official capacity as United States Secretary of the Interior,

       Defendant.


                                          ORDER


       The Court, having considered Defendant's Unopposed Motion to Temporarily

Stay All Proceedings and Memorandum in Support, and finding good cause therefore,

       ORDERS that Defendant’s Unopposed Motion to Temporarily Stay All

Proceedings (doc. # 7) filed April 13, 2010, is GRANTED. In accordance therewith, it is

       ORDERED that all proceedings in this action are STAYED until the Judicial

Panel on Multidistrict Litigation decides Defendant's Motion to Transfer Actions filed on

March 29, 2010. Upon receipt of the Judicial Panel's decision, counsel for Defendant

shall file a notice with the Court, and counsel for the parties shall promptly confer and, if

necessary, file a status report with the Court.

       Dated this 13th day of April, 2010.

                                           BY THE COURT:

                                           s/ Wiley Y. Daniel
                                           WILEY Y. DANIEL,
                                           CHIEF UNITED STATES DISTRICT JUDGE